— Judgment, Supreme Court, Bronx County (Troy K. Webber, J.), rendered August 6, 2007, convicting defendant, upon his plea of guilty, of five counts of robbery in the first degree, and sentencing him, as a second felony offender, to an aggregate term of 12 years, unanimously affirmed.
The imposition of mandatory surcharges and fees by way of court documents, but without mention of the specific amounts in the court’s oral pronouncement of sentence, was lawful (People v Guerrero, 12 NY3d 45 [2009]). Concur — Tom, J.P., Saxe, Sweeny, Acosta and Freedman, JJ.